McAllister, J. The person who bargains to render services for another is deemed inlaw to undertake for good faith and integrity in the performance of his duties, and is liable in damages to his employer for negligence, bad faith or dishonesty. Hot only that, but the law goes further: For gross misconduct in the course of his agency, or intentional frauds upon his principal, he may be held to have forfeited all right to compensation as respects any of the business of the principal into which such fraud or misconduct shall have entered; Story on Ag. §§ 332, 333; Vennum v. Gregory, 21 Iowa, 326; Sea v. Carpenter, 16 Ohio, 412; Jones v. Hoyt, 25 Conn. 386. The evidence on the part of defendants below tended to prove gross misconduct and intentional frauds on the part of plaintiff, in the course of his agency, which resulted in trouble, loss and expenses to his employers, the defendants, which would have justified the jury in finding that he had forfeited all right to compensation for services during the time he so misconducted himself. In this aspect of the case, and in view of the Law as above stated, the second instruction to the jury on behalf of the plaintiff, was clearly erroneous and misleading; for it, in effect, told the jury that the plaintiff was entitled to the full amount of his compensation, unless the defendants not only proved the frauds perpetrated upon them by a preponderance of the evidence, but also the amount of damage defendants sustained on account of such frauds, by facts and figures, to a reasonable certainty. We are of opinion that the right of a principal to insist that his agent has forfeited his right to compensation by reason of intentional, gross misconduct and fraud, can not be dependent upon the principal’s ability to show the precise extent of the injury to him on account of such misconduct and fraud, by facts and figures. Such a rule would be unreasonable, because, in many instances, the agent alone would be possessed of the means by which that could be shown, and the law would cast the burden of explanation upon the agent. Jones v. Hoyt, supra. The third instructionfor plaintiff was likewise erroneous, because it contained no hypothesis that, in the cases where the parties had purchased defendants’ goods, and then subsequently refused to accept them, such refusal was not on account of any fault on the part of plaintiff. The ease shows that the defendants claimed no damage by reason of such refusals, except- in cases where plaintiff had been guilty of misconduct in respect to the orders for goods. The judgment will be reversed and the cause remanded. Judgment reversed.